Title: To Thomas Jefferson from John Harvie, 15 May 1798
From: Harvie, John
To: Jefferson, Thomas


          
            Dr Sir
            Belvedere May 15th. 1798
          
          In payment to Mr Short for his Mush Island Lands, was a Survey of Green Sea Lands made for me by One Bell, my Right to which Survey I transferr’d to Mr Short without any Warranty of Title—a Grant issued in the name of Mr Short (so well as I Recollect) & was deliver’d to Benjamin Harrison, who then Acted as his Agent—I do not Remember the Quantity of Land but I think about 2000 Acres—neither do I know what Attention Mr Harrison has pd. to it, the Value of the Land I Consider as of little Worth—what is called the Green Sea being Immense  ponds of Water which probably will not be Drain’d in a Century—Mr Henry Obtain’d Grants for a Considerable Quantity of Green Sea Lands & made a Nominal Sale of them to judge Willson for I beleive a very small Consideration.
          When I see Mr Harrison I will request him to give you Information what he has done with Mr Shorts patent.
          I am Dr Sir with the truest Respect & Regard yr Most Obt Servt.
          
            Jno. Harvie
          
        